Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161217                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161217
                                                                    COA: 352195
                                                                    Calhoun CC: 2018-002607-FH
  VINCENT MATTHEW WHETSTONE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 3, 2020 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2020
           t1214
                                                                               Clerk